United States Court of Appeals
                                                                   Fifth Circuit
                                                                F I L E D
                  IN THE UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT                 August 24, 2006

                                                             Charles R. Fulbruge III
                                                                     Clerk
                               No. 04-41082
                             Summary Calendar


UNITED STATES OF AMERICA,

                                       Plaintiff-Appellee,

versus

SONJA OCHOA,

                                       Defendant-Appellant.

                           --------------------
               Appeal from the United States District Court
                    for the Southern District of Texas
                          USDC No. 2:02-CR-133-1
                           --------------------

Before JOLLY, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Sonja Ochoa

on appeal from the revocation of her probation has moved for leave

to withdraw and has filed a brief as is required by Anders v.

California, 386 U.S. 738 (1967).     Ochoa has not responded to

counsel’s motion.

     Our review of the brief filed by counsel and of the record

discloses no nonfrivolous issue for appeal.     Counsel’s motion for

leave to withdraw is GRANTED, counsel is excused from further

responsibilities, and the appeal is DISMISSED.     See 5TH CIR.

R. 42.2.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.